Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-3 are pending. Claims 1-3 are under examination.

	Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: ‘344 (US Patent 4,367,344, Patent date 01-1983) is the closest prior art. 344 teaches (Example 2) the preparation of 1-aminocyclopropane-1-carboxylic acid (ACC). 344 teaches (Example 2) starting with the HCl salt of ACC, adding propylene oxide to a solution of ACC in methanol, allowing the ACC to crystalize followed by filtration. 
However, 344 does not teach subjecting the HCl salt of ACC to a C3-C4 alcohol and water and a tertiary amine all the while keeping the mixture at 50C or below. Additionally, 344 does not teach filtration of the ACC 0.5 hydrate and subjecting the 0.5 hydrate to a C1-C2 alcohol to prepare the instant anhydrous ACC.
It would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so.
References ‘260 (USPGPub 2018/0282260, Published 10-2018) and ‘793 (US Patent 10,654,793, Patent date 05-2020) are additionally cited.

It would not have been obvious to utilize the instant C1-C2 alcohol in place of the heating taught by 793 (claim 1) to arrive at the instant invention. There being no motivation to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628